COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-426-CV
 
KENNETH HARGIS, VENTURE                                             APPELLANTS
ENCODING SERVICE, LTD.,
VENTURE ENCODING SERVICE 
GP, LLC, AND HARGIS &
HARGIS 
PARTNERSHIP                                   
 
V.
                                                     
CAROLYN
ANN HARGIS AND                                                 APPELLEES
JEFFREY
JOHN HARGIS                                                                        
                                               ----------
           FROM THE 324TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellants= AMotion To
Dismiss.@  It is the court's opinion that
the motion should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Appellants shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 42.1(d). 
PER
CURIAM       
 
PANEL D: LIVINGSTON,
DAUPHINOT, and HOLMAN, JJ.
 




DELIVERED: December 29, 2005    




[1]See Tex. R. App. P. 47.4.